Title: To George Washington from the Commissioners for the District of Columbia, 11–12 March 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George Town 11[–12]th March 1793

Doctor Thornton’s Plan for a Capitol has been laid before us; the rooms for the different Branches of Congress and the Conference

Room, are much to our satisfaction and its outward appearance we expect will be Striking, & pleasing On the whole it gains our preference tho. we cannot but fear that several of the Small Rooms, of which there seems to us, there are more than necessary will want Light, perhaps by lessening the number of them the Objection may in some Measure be obviated—We have no estimate Accompanying the Plan, nor can one be formed soon which could give much satisfaction: In our Idea the Capital ought in point of propriety to be on a grand Scale, and that a Republic especially ought not to be sparing of expences on an Edifice for such purposes, yet under the uncertain State of our funds depending altogether on opinion though the current Seems to be gaining Strength we cannot but feel a degree of anxiety for the Event of Expensive undertakings, when According to the Candor of the World our Charecters will be judged, not on present Circumstances but on efficiency or want of funds when the Fact is disclosed: However we are willing to Act on your and our Ideas of propriety Regarding the destined Use and Circumstances of the United States Risking in some measure the efficiency of the Funds. It has been our wish from the beginning that there sho[u]ld be an inspection of our management of the Money subject to our disposition at proper Periods, and that Desire is Strengthened by a late Attempt as we have heared, to get Commissioners appointed by an improper Authority—We wish Investigations whilest Facts and Circumstances are Recent, and you therefore, greatly oblige us by Appointing Gentlemen to examine this subject and thereby open an Opportunity to Objections, to establish their Charges, or to us to close their Mouths—The enclosed Copies of the Correspondence of the Commissioners at their last meeting with Major Ellicott, Manifest their dispos[it]ion and Intentions towards him the latter part of that sitting, he and Mr Briggs promised to be here agains the present meeting, but neither have yet come, and after being here a week we now (Monday) do not know whether to expect either of them to return again—The Slow progress of the work gave us uneasiness, but making ourselves sure of its Accuracy we had patience, we are undeceived, for led by Information, which we did not invite, we have ordered a few of the Squares to be remeasured, it has been done by the Instruments used by Major Ellicott, for the like purposes, and the enclosed returns show the Result—Mistakes of Distances might now and then happen accidentally,

but we can imagine nothing to excuse the certifying work as done, when it had not been done, when Confession and Embarrassment were so plainly to follow from it—We shall discharge Majr Ellicott, if he has not already discharged himself, and making as little Noise as we can avoid Run over a good deal of his work, which maybe speedily done, with a Chain sufficiently accurate to detect great errors, and we are led to think it the more necessary as we are told the Instances are not few where Division have been prepared, and taken place without any Actual Measurement, on the ground—We are truely sorry to find ourselves under a necessity to give you unpleasant Information so often but yet hope these errors may be set right without Remarking what has been marked out, for we are told that the Stakes appear to stand very well in the lines—Monday night Mr Blodget has arrived we hear nothing farther of Majr Ellicott or Mr Briggs. We are Sir, with great regard and true esteem, your most Ob. Hble Serts.

Th. Johnson
Dd. Stuart
Dan. Carrol


P.S. we expect the work will go on.
Con⟨’d⟩ Tuesday Evening 12th. Just as we were going to close the foregoing about 8 OClock Yesterday Evening Majr Ellicott his Brother Benjn and Mr Briggs arrived in a Stage—Anxious to get from here and determined to have an Intercourse with the Major in writing we wrote our letter to him enclosed, but before we could get it ready he had retired to Bed, tired we doubt [not] with his Journey, several letters, enc[l]osed passed between us to Day, on Receiving a Verbal message to the last of ours in effect that he agreed to every thing purposed, that he had not pen and Ink there, at Prout’s House , and it would be 10 OClock Tomorrow before he could for a certainty, give an Answer, we rode there and obtained possession of the large Plat, our Conver[sa]tion has ceased, and the Chief Business we have to do here at present, is to put the Surveyors Department on a Satisfactory Footing which we hope to do in the Morning—It is useless to trouble you with particulars of what past Verbally they cannot be collected to points.


Commissioners
